Appellant was convicted of slander, and prosecutes this appeal.
The indictment is insufficient. The slander consists in stating that Fannie Mazingo is pregnant and will give birth to a child in a few days. It should have excluded the fact that she was lawfully or legitimately *Page 413 
pregnant. The record contains no plea for defendant. This is fatal to the judgment. Willson's Crim. Proc., secs. 2677, 2110.
The judgment is reversed and the prosecution dismissed.
Reversed and dismissed.
Judges all present and concurring.